DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and under consideration.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 9/02/2018. It is noted, however, that applicant has not filed a certified copy of the 20181032444 application as required by 37 CFR 1.55.
Deposit Requirement
Applicant’s referral to the deposit of SNZ1969, SNZ1972, SNZ1971 on page 9 of the specification is an insufficient assurance that all required deposits have been made and all the conditions of 37 CFR §§1.801-1.809 have been met.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each nation.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.

	a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
	b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
	c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
	d) the deposits will be replaced if they should become nonviable or non-replicable.

	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
1) the name and address of the depository,
2) the name and address of the depositor,

4) the identity of the deposit and the accession number given by the depository,
5) the date of the viability test,
6) the procedures used to obtain a sample if the test is not done by the depository, and
7) a statement that the deposit is capable of reproduction.
	As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the bacteria described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant’s possession at the time the application was filed.
	Applicant’s attention is directed to In re Lundeck, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §§1.801-1.809 for further information concerning deposit practice.
Specification
The disclosure is objected to because of the following informalities:
Throughout the specification, the chemicals are designated magnesium stearate, magnesium hydroxide and simethicone, Magnesium Stearate, Magnesium Hydroxide and Simethicone.  Only one form is to be used. 
Throughout the specification, the number of microorganisms are designated as "Billion" and "billion".  Only one form, "billion" is to be used.
Paragraph 0004, line 5, "subject to find" should be "subject to finding".
Paragraph 0007, what is "exceeduyh7"?
Paragraph 0009, line 3, "diarrhoea" should be "diarrhoea".
Paragraph 00010, line 4, 12, "diarrhoea" should be "diarrhoea".
Paragraph 00011, line 3, the sentence beginning with "The probiotic blend" has no verb.
Paragraph 00014, line 2, "irritable bowel syndrome" should be "Irritable Bowel Syndrome" for consistency with earlier paragraph 0008.
Paragraph 00019, line 3, "diarrhoea" should be "diarrhoea".
Paragraph 00038, line 9, "Bacillus subtilis" should be in italics.
Paragraph 00062, line 5, "along with along with" should be "along with".
Paragraph 00063, line 2, is "TriBacTM" the same as all of the other "TriBac" in the specification"
Paragraph 00073, what are the "Chemicals" in Table 2.
Paragraph 00074, what are the "Chemicals" in Table 3.
Paragraph 00077, what are the "Chemicals" in Table 4.
Paragraph 00078, what are the "Chemicals" in Table 5.
Paragraph 00080, what are the "Chemicals" in Table 6, and, Table 7.
Paragraph 00084, what are the "Chemicals" in Table 8.
Paragraph 00085, what are the "Chemicals" in Table 9.
Paragraph 00086, line 8, "diarrhoea" should be "diarrhoea".
Paragraph 00088, line 8, "in vivo" should be "in-vivo" and "in vitro" should be "in-vitro" for consistency with paragraph 00017.
Paragraph 00094, what are the "Chemicals" in Table 11.
Paragraph 00098, line 7, "tables 13 and 14" should be "Tables 13 and 14".
Paragraph 00099, in Table 13, all bacterial names should be in italics;  what are the "chemicals" in Table 13?
Paragraph 000100, in Table 14, all bacterial names should be in italics;  what are the "chemicals" in Table 13?
Paragraph 000102, line 5, "diarrhoea" should be "diarrhoea".
Appropriate correction is required.
Drawings
Fig. 1A is objected to because the figure shows "SNZ TriBac Blend", but the brief description recites only "TriBac".
Fig. 1B is objected to because the figure shows "SNZ TriBac Blend", but the brief description recites only "TriBac".
Fig. 2 is objected to because the figure shows "[(BS+BC)# - BS 24hr OD]", but the brief description does not define "[(BS+BC)# - BS 24hr OD]".
Fig. 3A is objected to because the figure shows "SNZ TriBac Blend with chemicals", and "SNZ TriBac Blend without chemicals", but the brief description recites only "TriBac".
Fig. 3B is objected to because the figure shows "SNZ TriBac Blend with chemicals", and "SNZ TriBac Blend without chemicals", but the brief description recites only "TriBac".
Fig. 4A is objected to because the figure shows "SNZ TriBac Blend with chemicals", and "SNZ TriBac Blend without chemicals", but the brief description recites only "TriBac".
Fig. 4B is objected to because the figure shows "SNZ TriBac Blend with chemicals", and "SNZ TriBac Blend without chemicals", but the brief description recites only "TriBac".
Fig. 5A is objected to because the figure shows "SNZ TriBac Blend with chemicals", and "SNZ TriBac Blend without chemicals", but the brief description recites only "TriBac".
Fig. 5B is objected to because the figure shows "SNZ TriBac Blend with chemicals", and "SNZ TriBac Blend without chemicals", but the brief description recites only "TriBac".
Fig. 6A is objected to because the figure shows "SNZ TriBac Blend with chemicals", and "SNZ TriBac Blend without chemicals", but the brief description recites only "TriBac".
Fig. 6B is objected to because the figure shows "SNZ TriBac Blend with chemicals", and "SNZ TriBac Blend without chemicals", but the brief description recites only "TriBac".
Fig. 7 is objected to because the figure shows "SNZ TriBac Blend", but the brief description does not define the term.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following:  "Billion" should be "billion".  Appropriate correction is required.
Claim 3 is objected to because of the following:  "Billion" should be "billion".  Appropriate correction is required.
Claim 4 is objected to because of the following:  "Billion" should be "billion".  Appropriate correction is required.
Claim 7 is objected to because of the following:  "Billion" should be "billion".  Appropriate correction is required.
Claim 8 is objected to because of the following:  "Billion" should be "billion".  Appropriate correction is required.
Claim 9 is objected to because of the following:  "Billion" should be "billion".  Appropriate correction is required.
Claim 12 is objected to because of the following:  "Billion" should be "billion".  Appropriate correction is required.
Claim 13 is objected to because of the following:  "Billion" should be "billion".  Appropriate correction is required.
Claim 14 is objected to because of the following:  "Billion" should be "billion".  Appropriate correction is required.
Claim 17 is objected to because of the following:  "Billion" should be "billion".  Appropriate correction is required.
Claim 18 is objected to because of the following:  "Billion" should be "billion".  Appropriate correction is required.
Claim 19 is objected to because of the following:  "Billion" should be "billion".  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 7, 8, 9, 12, 13, 14, 17, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are drawn to amounts of microorganisms "about" a certain number.
	The specification, paragraph 000103, recites:  

	Recitation of ranges of values herein are merely intended to serve as a shorthand method of referring individually to each separate value falling within the range, unless otherwise indicated herein, and each separate value is incorporated into the specification as if it were individually recited herein. Use of the term "about" is intended to describe values either above or below the stated value in a range of approximately 0%; in other embodiments, the values may range in value above or below the stated value in a range of approximately ±5%; in other embodiments, the values may range in value above or below the stated value in a range of approximately ±2%; in other embodiments, the values may range in value above or below the stated value in a range of approximately %. The preceding ranges are intended to be made clear by context, and no further limitation is implied. 

	Thus, while the specification teaches various embodiments of "about", each embodiment is "intended to be made clear by context".  However, the specification does not define the metes and bounds of what constitutes said "context".
	Therefore, it is unclear what valuses may be included in or excluded from "about"
Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7, 9, and 10 depend from claim 8.
	However, claim 8 recites "The method of claim 8".  Thus, it is unclear what method is claimed in claims 7-10.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is the method of claim 8, wherein B. coagulans is SNZ 1969, B. subtilis is SNZ 1972, and B. subtilis is SNZ 1971.
	The claim is unclear because the specification teaches that SNZ1971 is B. clausii, not B. subtilis.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 is the method of claim 11, wherein B. coagulans is SNZ 1969, B. subtilis is SNZ 1972, and B. subtilis is SNZ 1971.
	The claim is unclear because the specification teaches that SNZ1971 is B. clausii, not B. subtilis.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 is the method of claim 16, wherein B. coagulans is SNZ 1969, B. subtilis is SNZ 1972, and B. subtilis is SNZ 1971.
	The claim is unclear because the specification teaches that SNZ1971 is B. clausii, not B. subtilis.

Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 6 is a method for improving digestion of complex carbohydrates, proteins and fibers in a human, comprising the steps of: providing a probiotic blend composition comprising B. coagulans, B. subtilis, and B. clausii in combination with magnesium stearate, magnesium hydroxide, and simethicone; administering to the human the probiotic blend composition.
	Claim 11 is a method for increasing the probiotic population in the digestive system of a human, comprising the steps of: providing a probiotic blend composition comprising B. coagulans, B. subtilis, and B. clausii in combination with magnesium stearate, magnesium hydroxide, and simethicone; administering to the human the probiotic blend composition.
	The recitation, in claim 6, "method for improving digestion of complex carbohydrates, proteins and fibers in a human" is merely an intended use for the probiotic blend composition.
	The recitation, in claim 8, "method for increasing the probiotic population in the digestive system of a human" is merely an intended use for the probiotic blend composition.

	Thus, both claims 6, and 11 are drawn to a method comprising the steps of: providing a probiotic blend composition comprising B. coagulans, B. subtilis, and B. clausii in combination with magnesium stearate, magnesium hydroxide, and simethicone; administering to the human the probiotic blend composition.
	Therefore, claim 11 is a substantial duplicate of claim 6.
Applicant is advised that should claim 6 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 6 is a method for improving digestion of complex carbohydrates, proteins and fibers in a human, comprising the steps of: providing a probiotic blend composition comprising B. coagulans, B. subtilis, and B. clausii in combination with magnesium stearate, magnesium hydroxide, and simethicone; administering to the human the probiotic blend composition.
	Claim 16 is a method for treating or preventing a condition in a human selected from the group consisting of irritable bowel syndrome (IBS), diarrhea, bloating, formation of abdominal gas, constipation, bowel irregularity, and reactions to antibiotic treatment, comprising the steps of: providing a probiotic blend composition comprising B. coagulans, B. subtilis, and B. clausii in combination with magnesium stearate, magnesium hydroxide, and simethicone; administering to the human the probiotic blend composition.
	The recitation, in claim 6, "method for improving digestion of complex carbohydrates, proteins and fibers in a human" is merely an intended use for the probiotic blend composition.
	The recitation, in claim 16, "treating or preventing a condition in a human selected from the group consisting of irritable bowel syndrome (IBS), diarrhea, bloating, formation of abdominal gas, constipation, bowel irregularity, and reactions to antibiotic treatment" is merely an intended use for the probiotic blend composition.
	Thus, both claims 6, and 16 are drawn to a method comprising the steps of: providing a probiotic blend composition comprising B. coagulans, B. subtilis, and B. clausii in combination with magnesium stearate, magnesium hydroxide, and simethicone; administering to the human the probiotic blend composition.
	Therefore, claim 16 is a substantial duplicate of claim 6.
Applicant is advised that should claims 7-10 be found allowable, claims 12-15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	See the comparison of claims 6, and 11, supra.
	Dependent claims 12-15 are substantial duplicates of dependent claims 7-10.
Applicant is advised that should claims 7-10 be found allowable, claims 17-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	See the comparison of claims 6, and 16, supra.
	Dependent claims 17-20 are substantial duplicates of dependent claims 7-10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 11, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horn (U.S. Pub. No. 2016/0192689, July 7, 2016) in view of Urgesi et al. (European Review for Medical and Pharmacological Sciences, 18:1344-1353, 2014) and Prato (U.S. Pat. No. 8,039,006 B2, October 18, 2011).
	While the specification teaches that B. coagulans SNZ 1969, B. subtilis SNZ 1972, and B. clausii SNZ 1971 have been placed into a repository, the specification does not teach that these deposited bacteria are different from other B. coagulans, B. subtilis, and B. clausii.   Thus, any art which teaches a composition comprising B. coagulans, B. subtilis, and B. clausii reads on composition comprising B. coagulans SNZ 1969, B. subtilis SNZ 1972, and B. clausii SNZ 1971.
	Claim 1 is a probiotic blend composition comprising B. coagulans, B. subtilis, and B. clausii in combination with magnesium stearate, magnesium hydroxide, and simethicone.
	Claim 5 is the probiotic blend of claim 1, wherein B. coagulans is SNZ 1969, B. subtilis is SNZ 1972 and B. clausii is SNZ 1971 .
	Claim 6 is a method for improving digestion of complex carbohydrates, proteins and fibers in a human, comprising the steps of: providing a probiotic blend composition comprising B. coagulans, B. subtilis, and B. clausii in combination with magnesium stearate, magnesium hydroxide, and simethicone; administering to the human the probiotic blend composition.
	Claim 11 is a method for increasing the probiotic population in the digestive system of a human, comprising the steps of: providing a probiotic blend composition comprising B. coagulans, B. subtilis, and B. clausii in combination with magnesium stearate, magnesium hydroxide, and simethicone; administering to the human the probiotic blend composition.
	Claim 15 is the method of claim 11, wherein B. coagulans is SNZ 1969, B. subtilis is SNZ 1972, and B. subtilis is SNZ 1971.
	Claim 16 is a method for treating or preventing a condition in a human selected from the group consisting of irritable bowel syndrome (IBS), diarrhea, bloating, formation of abdominal gas, constipation, bowel irregularity, and reactions to antibiotic treatment, comprising the steps of: providing a probiotic blend composition comprising B. coagulans, B. subtilis, and B. clausii in combination with magnesium stearate, magnesium hydroxide, and simethicone; and administering to the human the probiotic blend composition.
	Claim 20 is the method of claim 16, wherein B. coagulans is SNZ 1969, B. subtilis is SNZ 1972, and B. subtilis is SNZ 1971.

	Horn teach functional food compositions comprising B. coagulans, B. subtilis, and B. clausii in combination with magnesium hydroxide, and methods of administration for improving disgestion, immune function, and decrease intestinal gas production.  (Abstract; paragraphs 0009, 0197, 0203, 0210, 0275, 0429)
	Horn does not teach said functional food compositions further comprising simethicone or magnesium stearate.
	Urgesi et al do teach compositions comprising B. coagulans and simethicone.  The simethicone is to reduce bloating, and abdominal discomfort (Abstract; page 1344, first column, sections BACKGROUND to CONCLUSIONS; page 1345, column 1, line 49, to colum 2, line 4)
	Prato teach that magnesium stearate to a bacterial composition when it is desired to introduce the composition into hard gelatin capsules (col. 4, lines 23-25; example 6)
	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add simethicone and magnesium stearate to the probiotic compositions taught by Horn, in order to reduce any bloating and/or abdominal discomfort resulting from said composition, and to facilitate introduction of said composition into a hard gelatin capsule for ease of oral administration.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 3, 2021